Citation Nr: 0326000	
Decision Date: 10/02/03    Archive Date: 10/15/03

DOCKET NO.  00-01 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an increased rating for a fungus infection 
of the feet, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from December 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in September 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, which denied an increased 
(compensable) rating for the veteran's service-connected 
fungal infection of the feet, and denied service connection 
for headaches (claimed as due to in-service boxing).  The 
veteran entered notice of disagreement with this decision in 
September 1999; the RO issued a statement of the case in 
December 1999; and the veteran entered a substantive appeal, 
on a VA Form 9, which was received in December 1999.  In a 
subsequent hearing officer decision during the appeal in July 
2000, the disability rating for service-connected fungal 
infection of the feet was increased to 10 percent.

The veteran also perfected an appeal from the September 1999 
rating decision as to the issue of entitlement to a 10 
percent rating based on multiple noncompensable service-
connected disabilities.  As the July 2000 hearing officer 
decision during the appeal granted a 10 percent rating for 
service-connected fungal infection of the feet, however, the 
veteran no longer has multiple noncompensable disabilities, 
but has a compensable disability.  For this reason, the issue 
of entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities is moot and is 
no longer on appeal before the Board. 

At the personal hearing at the RO in June 2000, the veteran 
contended that he was entitled to compensation benefits for 
headaches under the provisions of 38 U.S.C.A. § 1151, as a 
result of VA hospitalization or medical or surgical treatment 
(catheterization for a heart condition).  The 
representative's February 2003 brief indicates in writing the 
veteran's intent to file a claim for compensation for 
headaches under the provisions of 38 U.S.C.A. § 1151.  "A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA."  38 C.F.R. § 3.351 
(2002).  Accordingly, this issue, which is not in appellate 
status before the Board, is referred to the RO for 
appropriate consideration.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  In this case, as the 
veteran has written and testified that he participated in 
numerous boxing matches during service, and asserts that he 
currently has headaches that are related to in-service 
boxing, additional medical examination and medical etiology 
opinion would aid in substantiating the claim of entitlement 
to service connection for headaches. 

In addition, there has been a change in the law affecting the 
adjudication of the claim of entitlement to an increased 
rating for a fungus infection of the feet, which is currently 
rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  
Effective August 30, 2002, the rating criteria applicable to 
evaluating skin conditions under 38 C.F.R. § 4.118 have been 
amended.  See 67 Fed. Reg. 49,590-599 (July 31, 2002).  In 
this case, the new regulatory criteria used for rating skin 
disorders have not yet been applied to the veteran's claim 
for increased rating for a fungus infection of the feet.  
Since this change in law occurred while the appeal was 
pending, the Board must apply the version of the law that is 
more favorable to the claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  The new regulatory criteria may be 
applied only from its effective date of August 30, 2002 
forward.  See Green v. Brown, 10 Vet. App. 111, 116-119 
(1997) and 38 U.S.C.A. § 5110(g) (West 2002) (where 
compensation is awarded pursuant to any Act or administrative 
issue, the effective date of such award or increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the Act or administrative 
issue).

Accordingly, these matters are REMANDED to the RO for the 
following:  

1.  The RO should ask the veteran to 
identify any additional VA and non-VA 
health care providers that have treated 
him for headaches or fungus infection of 
the feet since July 2000.  The RO should 
obtain records from each health care 
provider the veteran identifies. 

2.  The RO should schedule the veteran 
for an appropriate VA examination to 
determine the nature and etiology of the 
veteran's complaints of headache, 
including the question of whether the 
veteran's currently reported headache 
symptomatology is etiologically related 
to his reports of boxing during his 
active duty service.  The RO should send 
the claims folder to the examiner for 
review.  

The examiner is requested to review the 
relevant documents in the claims file and 
to indicate in writing that he or she has 
done so.  The review should note the 
veteran's testimony of participation in 
boxing matches during service, service 
medical record evidence of absence of 
complaints of headaches in service, and 
post-service medical evidence that is 
negative for complaints or findings of 
headaches until many years after service 
separation.  Any evaluations, studies, or 
tests deemed necessary should be 
conducted.  All pertinent clinical 
findings should be reported.

After examination of the veteran and 
review of the relevant documents of 
record, the examiner should render 
current diagnoses for the complaints of 
headaches and any clinical findings, and 
should offer the following opinions:

A.  Does the veteran have a currently 
diagnosed disability manifested by 
headaches? 
B.  If the examiner diagnoses a current disability 
manifested by headaches, what is the most likely 
etiology of such disability?
C.  Is it at least as likely as not that 
any currently diagnosed disability 
manifested by headaches is etiologically 
related to the veteran's reports of 
boxing in service? 

All opinions should be supported by 
evidence in the record or medical 
principles, and the basis for all 
opinions should be indicated by the 
examiner in writing. 

3.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  The RO should also 
notify the veteran of what evidence is 
required to substantiate his claims for 
service connection for headaches (claimed 
as due to boxing in service) and for an 
increased rating for service-connected 
fungus infection of the feet, what 
evidence, if any, the veteran is to 
submit, and what evidence VA will obtain.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Any notice given, or 
action taken thereafter by the RO, must 
also comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence).    

4.  The RO should again review the 
evidence and readjudicate on the merits 
the issues of entitlement to service 
connection for headaches and entitlement 
to an increased rating (in excess of 10 
percent) for service-connected fungus 
infection of the feet.  The RO should 
specifically rate the veteran's service-
connected fungus infection of the feet 
under the revised criteria for rating 
skin disorders for the period from August 
30, 2002 to the present, in addition to 
rating under the old rating criteria for 
the entire period of claim.  The RO 
should consider all evidence added to the 
record since the last rating decision in 
July 2000.  If any benefit sought on 
appeal remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


